Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This notice of allowance is responsive to the amendment dated 03/03/2022. Claims 18-20, 22, 25-26, 29-30, 32-35, and 37-41 are allowed. Claims 1-17, 21, 23-24, 27-28, 31, and 36 are cancelled. The examiner acknowledges the amendments of claims 18, 20, 32, 34, and 38. The previous drawing and specification objections have been withdrawn due to applicant’s cancelled claim. The previous 112, 102, and 103 rejections have been withdrawn due to applicant’s amendments.

Reasons for Allowance
Claims 18-20, 22, 25-26, 29-30, 32-35, and 37-41 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that discloses or teaches the applicant’s claimed invention, including, and in combination with other recited limitations, related to a residual material separation device, specifically a limiting block, disposed on an upper surface of the loading platform on a side away from the pressing portion and configured to contact with a side of the 4Appl. No. 16/312,492 display panel away from the residual material to limit a position of the display panel so that when the pressing portion is pressing against the substrate the layer the limiting block is operative to prevent the display panel from sliding relative to the loading platform thus securing the display panel in place.
Kaiwen teaches it was known in the art to have a residual material separation device (Figures 1-7 and see also page 1 paragraph 001) comprising a loading platform (see Detail A) holding a liquid crystal panel (element 6) and a positioning member (element 4) disposed on a bracket (element 22) an used to detect a residual fragment of the panel (element 6). However, the above reference a positioning member is not disposed on an upper surface of the loading platform and configured to contact with a side of the 4Appl. No. 16/312,492 display panel away from the residual material to limit a position of the display panel so that when the pressing portion is pressing against the substrate the layer the limiting block is operative to prevent the display panel from sliding relative to the loading platform thus securing the display panel in place.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        03/16/2022


Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        March 17, 2022